Appeal from an order of the Family Court, Yates County (W. Patrick Falvey, J.), entered September 9, 2005 in a proceeding pursuant *1073to Family Court Act article 3. The order, after a hearing, adjudged that respondent committed acts that, if committed by an adult, would constitute the crimes of unlawful imprisonment in the second degree (two counts), endangering the welfare of a child (seven counts) and forcible touching (three counts).
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Family Ct Act § 1112 [a]; see also Matter of Benjamin S.A., 302 AD2d 979 [2003], lv denied 100 NY2d 505 [2003]). Present—Hurlbutt, J.E, Gorski, Lunn, Peradotto and Green, JJ.